NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTURO GARCIA-MAY,                              No.    19-71082

                Petitioner,                     Agency No. A206-572-579

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Arturo Garcia-May, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Garcia-May does not raise, and therefore waives, any challenge to the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s determination that his conviction for possession of marijuana under Idaho

Code § 37-2732(c)(3) makes him ineligible for cancellation of removal. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived). Because the

agency’s determination is dispositive, we do not address Garcia-May’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the

courts and the agency are not required to make findings on issues the decision of

which is unnecessary to the results).

      PETITION FOR REVIEW DENIED.




                                         2                                    19-71082